            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

DAVID POINTER; MICHAEL MONDAY;
and MICHAEL HALL, all individually and
on behalf of all others similarly situated                PLAINTIFFS

v.                       No. 4:17-cv-772-DPM

DIRECTV LLC; DAVID MOSES, dfb/a Sky
Connect, Endeavor Communications,
Endeavor Holdings, and Sky High
Communications; MOSES CAPITAL
GROUP LLC; and MOSES HOLDINGS LLC                      DEFENDANTS

                               ORDER
     Pointer, Monday, and Hall all worked through Endeavor
Communications installing and repairing equipment for satellite-fed
TV and Internet. NQ 1 at 7. Endeavor was David Moses' s creature, an
unincorporated entity that had a contract with DirecTV. NQ 1 at 6. The
workers say they were misclassified as independent contractors and
weren't paid minimum wages or overtime for long hours on the job. NQ
1 at 2. Endeavor and DirecTV ended their relationship in 2017; Moses

encountered financial problems; and he's in bankruptcy. NQ 33. (The
stay was lifted so the claim against him here could proceed. NQ 41.) The
workers allege they were employed by Moses and DirecTV. They seek
conditional certification of a FLSA collective group. NQ 47. DirecTV
resists, arguing that Moses alone is responsible for any wage violations
                                  - 1-
and that the three former workers aren't similarly situated to others in
the proposed group.         NQ 58.   Moses hasn't opposed conditional
certification. But he has provided an affidavit that strongly supports
DirecTV's current and future arguments. NQ 58-1 .
     First, the parties.    The workers' claims against Moses Capital
Group LLC, Moses Holdings LLC, and several other non-incorporated
entities - Sky   Connect,     Endeavor     Holdings,   and   Sky   High
Communications- are dismissed without prejudice. As best the Court
can tell, there's nothing in the current papers adequately linking these
parties to this case. Moses says there was no connection. The workers
can explore what they call Moses' s "cadre" of businesses in discovery.
But there's no need for any defendant beyond Moses, Endeavor
Communications, and DirecTV at this point.
     Second, the group. The former workers' motion to conditionally
certify one, NQ 47, is granted as modified. Pointer and Monday, as well
as others, were all similarly affected by Moses' s across-the-board
decision to classify technicians as independent contractors and his
piece-work payment structure. The Court's exclusion of managers
from the group (see below) addresses DirecTV' s point about them. Hall
may be uniquely situated- apparently, he was never paid at all. He'll
stay in for now. Discovery will reveal whether there needs to be a
"never-paid" sub-group, whether Hall's claims should be severed as
unique, or whether they fail as a matter of law. A handful of other


                                     -2-
former Endeavor workers have expressed interest. All this is sufficient
to clear the low bar for conditional certification.   Smith v. Frac tech
Services, LLC, No. 4:09-cv-679-JLH (E.D. Ark. 24 Nov. 2009). The Court
reserves a final ruling on the joint-employer issue. For now, it suffices
to say that the former workers have documented that DirecTV
exercised significant control over who Moses engaged, the work
required, and the work done. While these folks were instructed not to
say that they were DirecTV employees, their shirts, ID badges, and
other logos all invoked the company. And the specifications for their
work, some of which the Court has sealed as confidential business
information, all had DirecTV roots. These are not wage-related matters.
But if the former workers can c~rry the day on the joint-employer issue,
then DirecTV will probably be bound (for good or for ill) by how Moses
decided to structure his dealings with the technicians.
     The Court therefore conditionally certifies the following group:
           All satellite installation and repair technicians
           who worked for David Moses d/b/a Endeavor
           Communications from [insert date, three years back
           from the mailing date] and continuing through the
           date on which final judgment is entered in this
           action, who provided installation and repair
           services for DIRECTV customers, who were not
           managers, and who were classified as
           independent contractors at any time during this
           period.



                                  -3-
By 31 October 2018, Moses and DirecTV must supplement their prior
production     and   provide   plaintiffs'   counsel   (in   an   electronic
spreadsheet) an updated list of names, addresses, and addresses of
potential group members, insofar as either Moses or DirecTV has this
information.
     The Court approves the amended proposed notice and consent
forms, Ng 61-1, Exhibit A, with these changes:

  • Update the list of defendants;
  • Revise the sentence in the consent form about future actions. It
    should read: I consent to join any related case against Moses or
    DirecTV that may result from the Court's decision about final
    certification in this case;

  • Insert 31 December 2018 as the last date to opt in.
The Court overrules the other objections to these papers.
     So Ordered.


                                         D.P. Marsh~Jr.
                                         United States District Judge




                                   -4-
